FILED
                           NOT FOR PUBLICATION
                                                                               SEP 15 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

MARCIE A. REDGRAVE, individually and             No.    18-17150
on behalf of all others similarly situated,
                                                 D.C. No. 2:18-cv-01247-DLR
                 Plaintiff-Appellant,

  v.                                             MEMORANDUM*

DOUG DUCEY, Governor; JAMI
SNYDER, in her official capacity as
Director of the Arizona Health Care Cost
Containment System; ARIZONA
DEPARTMENT OF ECONOMIC
SECURITY; ARIZONA DIVISION OF
DEVELOPMENTAL DISABILITIES,

                 Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Arizona
                    Douglas L. Rayes, District Judge, Presiding

                      Argued and Submitted February 4, 2020
                      Submission Withdrawn March 25, 2020
                         Resubmitted September 13, 2021
                                Phoenix, Arizona

Before: O’SCANNLAIN, GRABER, and MILLER, Circuit Judges.

       Marcie Redgrave appeals the dismissal of her complaint. The district court


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
ruled that the state of Arizona did not waive its sovereign immunity from Fair

Labor Standards Act (“FLSA”) claims. As the facts are known to the parties, we

repeat them only as necessary to explain our decision.

      Unsure if Arizona consented to damages liability for a State agency’s

violation of the minimum wage or overtime provisions of the FLSA, we certified

the matter to the Arizona Supreme Court. Redgrave v. Ducey, 953 F.3d 1123 (9th

Cir. 2020). In answering our question, the court noted that “[t]he Arizona

Constitution gives the legislature the authority to waive Arizona’s sovereign

immunity.” Redgrave v. Ducey, No. CV-20-0082-CQ, 2021 WL 3673222, at *1

(Ariz. Aug. 19, 2021). However, because “the legislature has not unequivocally

consented to federal damages liability,” the court held that “Arizona has not

consented to . . . liability under the FLSA.” Id.

      In light of the Arizona Supreme Court’s decision, we conclude that Arizona

has not abrogated its sovereign immunity against FLSA claims.1

      AFFIRMED.




      1
       Redgrave has waived the argument that Arizona waived its immunity by
removing this case to federal court. Indep. Towers of Wash. v. Washington, 350
F.3d 925, 929 (9th Cir. 2003).
                                           2